Citation Nr: 0201804	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  00-14 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The record reflects that the veteran retired from active 
military service in May 1978 with more than 20 years of 
active duty.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO), 
and, in August 2001, the Board requested that a VA medical 
expert in otolaryngology review the medical evidence of 
record for the purpose of expressing an expert medical 
opinion as to the etiology of the cancer that led to the 
veteran's death.  


FINDINGS OF FACT

1.  The appellant asserts that the veteran was exposed to 
Agent Orange while serving in Vietnam during the Vietnam Era.  

2.  An original copy of the veteran's death certificate shows 
that he died on May [redacted], 1991, and that the immediate cause of 
death was disseminated carcinomatosis due to squamous cell 
carcinoma of the tongue.  

3.  A revised copy of the veteran's death certificate, 
received in January 1999, shows that G. M. McCormick, II, 
M.D., the Caddo Parish coroner who signed the original death 
certificate, had changed the immediate cause of death to 
squamous cell carcinoma of the larynx and pharynx, and listed 
the cause of death as being due to exposure to Agent Orange.  

4.  Private medical records from the Willis-Knighton Medical 
Center, dated in March 1991, show that the veteran underwent 
a suspension microlaryngoscopy with biopsy, which revealed a 
large carcinoma of the left piriform sinus.  

5.  VA medical records pertaining to a period of 
hospitalization from March 18, 1991, to April 5, 1991, show 
that the veteran was diagnosed with squamous cell carcinoma 
of the head and neck, double lesion right bottom of the 
tongue, right piriform sinus, and left lateral neck.  

6.  A November 1999 statement from B. K. Reames, M.D., the 
Caddo Parish Chief Deputy coroner, indicated that review of 
several of the veteran's medical records referred to cancer 
involving the pharynx and larynx, and she stated that the 
pharynx was the back of the mouth, which included the tongue, 
and that the larynx was the upper portion of the airway in 
the neck.  

7.  After reviewing the veteran's claims file, a VA physician 
opined in December 1999 that based on the available medical 
data, the veteran suffered from two primary cancers- one in 
the left hypopharynx, or piriform sinus, and another in the 
right lateral aspect of the tongue.  The physician further 
stated that there was no data available to indicate that 
there was an endolaryngeal lesion, and that the laryngeal 
changes seen on imaging and on direct view were probably 
secondary to invasion from the extrinsic piriform sinus or 
hypopharynx carcinoma.  

8.  A VA otolaryngologist opined in a September 2001 
statement, after reviewing the claims file, that the veteran 
died from a carcinoma that began in the left pyriform sinus 
(adjacent to the larynx), which later metastasized to the 
left neck nodes and the larynx and that the probable cause of 
the squamous cell carcinoma of the aero-digestive tract was 
the veteran's alcohol and tobacco use, which was a hypothesis 
accepted as fact by most head and neck oncologists.  

9.  Neither carcinoma of the piriform sinus nor carcinoma of 
the tongue is a disease for which a presumption of service 
connection based on Agent Orange exposure is warranted.  

10.  The veteran is not shown to have had a primary cancer 
involving the larynx and exposure to herbicides in Vietnam 
cannot be presumed.  

11.  At the time of his death, the veteran was not service 
connected for any disability.  

12.  The initial manifestations of carcinoma of the piriform 
sinus and carcinoma of the tongue were in 1991, many years 
after the veteran's retirement from military service.  

13.  There is no competent evidence of a nexus between the 
veteran's carcinoma of the piriform sinus or carcinoma of the 
tongue and purported exposure to Agent Orange, or of a nexus 
between the carcinoma of the piriform sinus and the tongue 
and inservice disease or injury.  


CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309, 3.312, 3.313(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied by the RO in 
rating decisions promulgated in August 1991, March 1994, and 
January 2000.  The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law by the President on November 9, 2000, and it 
redefined the obligations of VA with respect to the duty to 
assist.  The Board has reviewed the appellant's claim in 
light of recently promulgated regulations by VA concerning 
its duty to assist under the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The Board finds that the duties to 
assist provided under the new statute and regulations have 
been fulfilled in that the veteran's service medical records 
and VA medical records have been associated with the claims 
file, and the appellant has not indicated the existence of 
any additional evidence that might be pertinent to the claim.  
In reviewing the record, including the March 2000 Statement 
of the Case and the April 2000 Supplemental Statement of the 
Case, the Board finds that the appellant was sufficiently 
advised by the RO as to what evidence was necessary to 
establish entitlement to service connection for the cause of 
the veteran's death, and was provided ample opportunity and 
time to submit such evidence.  Therefore, the Board concludes 
that decisions on the merits at this time as to those issues 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant asserts that service connection should be 
granted for the cause of the veteran's death because she 
claims the carcinoma that caused his death in May 1991 was 
laryngeal cancer that developed as a result of his exposure 
to Agent Orange when he was in Vietnam during service.  At 
the time of his death, the veteran was not service connected 
for any disability.  

A copy of the death certificate shows that the veteran's 
death, at the age of 50, occurred on May [redacted], 1991, and that 
the immediate cause of death was disseminated carcinomatosis 
due to squamous cell carcinoma of the tongue.  A revised copy 
of the veteran's death certificate, received in January 1999, 
shows that G. M. McCormick, II, M.D., the Caddo Parish 
coroner who signed the original death certificate, had 
changed the immediate cause of death to squamous cell 
carcinoma of the larynx and pharynx, and listed the cause of 
death as being due to exposure to Agent Orange.  

Private medical records from the Willis-Knighton Medical 
Center, dated in March 1991, show that the veteran underwent 
a suspension microlaryngoscopy with biopsy, which revealed a 
large carcinoma of the left piriform sinus.  

VA medical records pertaining to a period of hospitalization 
from March 18, 1991, to April 5, 1991, show that the veteran 
was diagnosed with squamous cell carcinoma of the head and 
neck, double lesion right bottom of the tongue, right 
piriform sinus, and left lateral neck.  

A November 1999 statement from B. K. Reames, M.D., the Caddo 
Parish Chief Deputy coroner, indicated that review of several 
of the veteran's medical records referred to cancer involving 
the pharynx and larynx, and that the pharynx was the back of 
the mouth, which included the tongue, and the larynx was the 
upper portion of the airway in the neck.  

After reviewing the claims file, a VA physician opined in 
December 1999 that based on the available medical data, the 
veteran suffered from two primary cancers- one in the left 
hypopharynx, or piriform sinus, and another in the right 
lateral aspect of the tongue.  The physician further stated 
that there was no data available to indicate that there was 
an endolaryngeal lesion, and that the laryngeal changes seen 
on imaging and on direct view were probably secondary to 
invasion from the extrinsic piriform sinus or hypopharynx 
carcinoma.  

In a September 2001 medical statement, a VA otolaryngologist 
indicated that, having reviewed the records of the veteran, 
he had no doubt that the veteran had died of throat cancer 
and that he was exposed to two potential carcinogens, alcohol 
and tobacco.  The otolaryngologist described that veteran's 
medical history, which showed that he had initially been seen 
on 3/12/01, (sic) by Dr. Womack, who described a large 
ulcerating carcinoma in the left pyriform sinus, and who 
indicated that the left cord appeared fixed, that there were 
no endolaryngeal lesions per se, and that biopsies of the 
lesion demonstrated squamous cell carcinoma, and that a VA 
progress note, dated three days later (March 15, 1991), 
described an examination of the veteran's throat that had 
revealed not only the left pyriform tumor, but also a large 
neck mass on the same side and a second tumor involving the 
right lateral tongue.  The otolaryngologist noted that a CT 
scan revealed a mass consistent with carcinoma of the tongue 
and pyriform sinus extending to a large left neck mass with 
"involvement of the superglottic larynx," and that a March 
25, 2001, (sic) bronchoscopy report described a "large 
friable mass of the left  pharyngeal/laryngeal area with 
distortion of the epiglottis."

The otolaryngologist noted that squamous cell carcinoma of 
the pyriform sinus (a region within the lateral hypopharynx 
adjacent to the larynx) was frequently a silent disease and 
often presented with a neck mass, which represents either a 
nodal metastasis or a direct extension of the primary tumor 
into the neck or both, and that such tumors commonly invade 
the larynx proper, causing vocal cord paralysis ("the 'fixed 
cord'  seen by Dr. Womack) and distortion of the laryngeal 
architecture including the epiglottis.  The otolaryngologist 
indicated that the veteran most likely had two primary 
squamous cell carcinomas of the aero-digestive tract: (1) the 
left pyriform sinus; and (2) the tongue, and that the left 
neck mass probably represented a nodal metastasis with a 
direct extension component from the primary pyriform tumor.  
He further stated that the record indicated that the tumor, 
which originated in the hypopharynx (pyriform sinus) expanded 
into the left side of the larynx by direct extension (and by 
metastasis), and that according to the neck CT exam the 
tongue lesion had not produced a nodal metastasis on the 
right side and, therefore, did not play a major role in the 
veteran's death.

The otolaryngologist summed up his report by opining that the 
veteran died from a carcinoma that began in the left pyriform 
sinus (adjacent to the larynx), which later metastasized to 
the left neck nodes and, by direct extension, invaded the 
larynx.  He also noted statistical evidence in the literature 
that demonstrates a synergistic factor, namely alcohol and 
tobacco use, as a cause of squamous cell carcinoma of the 
aero-digestive tract, which was a hypothesis accepted as fact 
by most head and neck oncologists.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
Porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
cancer of the prostate, acute and subacute peripheral 
neuropathy, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

The regulations pertaining to Agent Orange exposure include 
all herbicides used in Vietnam and provide for a presumption 
of exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era and manifest 
the enumerated disorders at 38 U.S.C.A. § 3.309.  38 C.F.R. 
§ 3.307(a)(6)(iii).  As the veteran did not have a 
respiratory cancer, exposure to herbicides in Vietnam cannot 
be presumed

"Service in Vietnam" includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a).  

The Board notes that neither carcinoma of the piriform sinus 
(hypopharynx) nor carcinoma of the tongue is a disease listed 
in 38 C.F.R. § 3.309(e) for which service connection may be 
granted on the basis of exposure to Agent Orange in Vietnam.  
The Board notes that the medical evidence presented does not 
establish that the development of cancer of the piriform 
sinus or the tongue was caused by the veteran's purported 
exposure to Agent Orange in Vietnam.  Thus, cancer of the 
piriform sinus cancer and the tongue may not be service-
connected as a residual of purported Agent Orange exposure.  
Although the Chief Deputy coroner of Caddo Parish indicated 
that the pharynx was the back of the mouth, and included the 
tongue, and the larynx was the upper portion of the airway in 
the neck, and that several of the veteran's medical records 
referred to cancer involving the pharynx and larynx, the 
Board does not find that there is medical evidence showing 
that the veteran had a primary cancer of the larynx; rather, 
there is evidence that any laryngeal carcinoma was probably 
secondary to invasion from the extrinsic piriform sinus or 
hypopharynx carcinoma.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude establishment of 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, and carcinoma becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records show no complaint, 
finding, or clinically noted indication of carcinoma.  Nor 
was any carcinoma shown within the first year after the 
veteran's retirement from service in May 1978.  Because the 
medical evidence of record reveals that his carcinoma of the 
piriform sinus and carcinoma of the tongue were initially 
identified and treated in 1991, which was many years after 
his retirement from military service, the carcinoma of the 
piriform sinus and tongue may not be presumed to have been 
incurred in service.  

Notwithstanding the revised death certificate by the Caddo 
Parish coroner, which changed the immediate cause of death to 
squamous cell carcinoma of the larynx and pharynx, and listed 
the cause of death as being due to exposure to Agent Orange, 
the Board finds that the preponderance of the evidence 
presented in this case fails to provide any link between the 
veteran's carcinoma of the piriform sinus or carcinoma of the 
tongue, which caused or contributed to his death, to 
purported Agent Orange exposure or any other incident of his 
service.  As noted above, exposure to herbicides is not 
presumed and is not shown; accordingly, the predicate for the 
coroner's revised opinion that herbicide exposure was a cause 
of death is not established.  Therefore, the Board concludes 
that service connection is not warranted for the cause of the 
veteran's death, either on a presumptive basis or on a direct 
basis.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

